Citation Nr: 1706373	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-19 937	)	DATE
	)
	)

On appeal from the

Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a thoracic spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Comninos, G., Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to September 1995.

This matter comes to the Board of Veterans' Appeals Board on appeal from a
September 2007 rating decision of the Department of Veterans Affairs VA)
Regional Office RO) in Huntington, West Virginia. 

In April 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In July 2014, the Board remanded the claim for further development to include a VA examination. 

In February 2016, the Board again remanded the claim for further development to include a medical opinion addendum as to the nature and etiology of the Veteran's claimed scoliosis.  The case has been returned to the Board for appellate review.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDINGS OF FACT

1.  The Veteran's scoliosis of the thoracic spine is a congenital defect.

2.  There was no superimposed disease or injury of the congenital defect during service, and no permanent worsening of thoracic spine scoliosis during service or as a result of service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it
was incurred in active service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires that there is evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)) (to include arthritis).  A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the nexus element; it is presumed.  Id.  

In this case, scoliosis is not a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply.  Id.  

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that, in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395  

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303 (c); see also Quirin at 394 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" in 38 U.S.C. §§ 310, 331, and the term "defects" in 38 C.F.R. § 3.303 (c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)).  On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303 (c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572   (D.C. 1975).

If it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin at 396-97.  VA must then show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption of soundness.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303 (c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id. 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran is seeking service connection for mild thoracic scoliosis, claimed as a thoracic spine disability related to an in-service parachute accident.  Alternatively, he claims that this condition has been aggravated by his already service-connected cervical and lumbar spine disability.

The Veteran's only service treatment records on file relevant to the spine are dated in 1995 and are silent as to the presence of thoracic scoliosis or any thoracic spine disabilities.  They note back pain and a diagnosis of spondylolisthesis and mild disc space narrowing at L5-S1.  No other service treatment records are available.

Post-service medical evidence begins with in September of 2001, with an orthopedic consultation.  The doctor noted the Veteran's assertions that he was evaluated after a parachute jump, and told he had a slipped disc, crushed pad and spondylosis and a hole in his disc.  However, the orthopedic doctor further noted the Veteran's spine to be without deformity, no muscle atrophy, no swelling, no discoloration and full range of motion without pain.  The doctor concluded the Veteran had mechanical back pain related to congenital spinal bifida with lumbarization S1.  An EMG dated in November of 2001 was noted to reveal a right L2-L3 lumbosacral radiculopathy and a very mild S1 lumbosacral radiculopathy.  An MRI dated in December of 2001 was noted to reveal degenerative disc disease.  In December of 2001, a C&P progress note makes no mention of thoracic pain, though it mentions grade I spondylolisthesis of L5 on S1.  There is no mention of thoracic pain, a thoracic injury or diagnosis of any kind on any of the aforementioned records.

The first mention in VA medical records of mild scoliosis comes in August of 2004, as part of a chest X-ray.  In July of 2005, an X-ray of the Veteran's thoracic spine also notes minor scoliosis.  

The next mention of any thoracic spine-related issues comes in February of 2013, at a physical therapy consultation noting the Veteran's posture as suggestive of a flattened upper/mid thoracic spine.  An MRI of the lumbar spine in June of 2014 notes the T11-T12 vertebrae to be normal.  Finally, an October 2014 X-ray of the thoracic spine notes mild scoliosis, with otherwise normal findings.  

During the Board hearing in April of 2014, the Veteran's representative asserted the existence of a private treatment record from a civilian doctor at C. M. Medical Center, who purportedly relates the Veteran's thoracic injuries to the trauma from his in-service parachuting accident.  However, the records reviewed make no mention of a thoracic disability, and rather, describe injury to the cervical spine. 

There have been no further reports or mentions of thoracic pain or injury of record.

The Veteran contends his thoracic injury must be related to his in-service injury from a parachuting accident.  The Board notes the Veteran is already service connected for degenerative disc disease of the lumbar spine with spondylosis, and for cervical spondylosis (claimed as a neck condition). 

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran has scoliosis of the thoracic spine that is a congenital defect.  The most probative opinion is the March 2016 VA DBQ, and it weighs against the claim.  The March 2016 opinion is shown to have been based on a review of the Veteran's medical records, is accompanied by a sufficient rationale and it is the most recent examination of record.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination revealed no visualization of scoliosis upon clinical examination, no curvature of the thoracic spine and no change in the Veteran's shoulder heights.  Furthermore, the VA examiner opined that given the lack of symptoms to the thoracolumbar spine until about 2004, over nine years after separation from service, the Veteran's previously diagnosed thoracic scoliosis is congenital and of no consequence.  The examiner determined that the Veteran's thoracic spine disability was a congenital defect rather than a congenital disease and was not aggravated by his service-connected spine disability based on medical literature and the Veteran's medical record.  He supported this conclusion noting the timing of the Veteran's scoliosis (10 years after service), X-rays that are negative for progression or pathology suggestive of trauma, the Veteran's normal recent exam, and the lack of evidence or support in medical literature for the proposition that injury to one part of the spine could cause pathology, especially scoliosis, to another part of the spine.  The examiner also pointed to the lack of in-service records regarding the Veteran's claimed condition, and the lack of evidence suggestive of progression of the disease, especially the lack of any discernable disorder on recent exams.  The findings were therefore found to involve irregularities in the bones and the patellae, and to warrant the conclusion that they are structural or inherent abnormalities or conditions that are more or less stationary in nature, are congenital "defects," and are not congenital "diseases."  VAOPGCPREC 82-90.  There is no probative medical opinion evidence of record disputing this conclusion.  

As noted in its prior remand, the Board reiterates that service connection is available only for congenital disease, and not for congenital defects.  Quinn v. Shinseki, 22 Vet. App. 390 (2009).  In the absence of superimposed disease or injury, service connection may not be allowed for thoracic spine scoliosis because this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§3.303 (c), 4.9.  VA regulations specifically prohibit service connection for congenital defects, such as the Veteran's thoracic spine scoliosis, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

The Board further finds that there was no superimposed disease or injury of the congenital defect of scoliosis during service, and the congenital defect of scoliosis did not increase in severity beyond the normal progression during service.  As was noted previously, the March 2016 VA examiner noted the timing of the Veteran's scoliosis (10 years after service), X-rays that are negative for progression or pathology suggestive of trauma, the Veteran's normal recent exam, and the lack of evidence or support in medical literature for the proposition that injury to one part of the spine could cause pathology, especially scoliosis, to another part of the spine.  As was also previously noted, the examiner noted the lack of in-service records regarding the Veteran's claimed condition, and the lack of evidence suggestive of progression of the disease, especially the lack of any discernable disorder on recent exams.  

While the Board has considered that the Veteran has asserted that his examination of October 2014 was inadequate, arguing that a complaint was filed against the examiner, that the examiner did not have the veteran's C-file when he did the exam, that the examiner falsely asserted that he had physical therapy on his neck, and that the examiner erred in his statement that the Veteran had been taking muscle relaxers.  However, the October 2014 VA examination report is enhanced by the same examiner in the March 2016 DBQ, which is now the most recent, probative opinion of record.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In the March 2016 report, which confirms the findings of the October 2014 DBQ, the examiner determined that the Veteran's thoracic spine disability is not related to his service, and his opinion is accompanied by accurate facts and a sufficient rationale.  Given the foregoing, there is no basis to find that this report is inadequate, or that a remand for another opinion is required.  See 38 C.F.R. § 3.159(d) (2016); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).   The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board once again notes that as the finder of fact, it is required to weigh and analyze all the evidence of record and to make determinations as to the credibility of the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1998).  "The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  The Board may permissibly draw inferences from the medical evidence, including an overall reading of a VA report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (the Board is permitted to draw inferences based on medical reports so long as the inference does not result in a medical determination).

In reaching its determination, the Board has considered testimony from the Veteran's hearing dated in April of 2014.   The Veteran reports having a "knot" in between his left shoulder blade and his spine on the left side, and that's where his scoliosis is.  The Veteran acknowledges the scoliosis was first identified in a 2004 chest X-ray.  The Veteran also expresses his disagreement with the examiner's conclusion that his thoracic scoliosis likely pre-dated his entry into service, stating that if there was anything medically wrong with an entrant, the army would not allow his entry into service.  The Veteran points to a November 1992 exam where no abnormalities are noted in his thoracic spine.  Finally, the Veteran also states having immediately sought treatment for all his back conditions after his separation from service.  

The Board has also considered a private treatment record dated in May of 2008 reflecting the Veteran's reported pain in his thoracic spine and the physician's note that he believes the veteran's thoracic injuries are directly related to the parachuting injury he sustained while on active duty.  However, this opinion is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  Indeed, the opinion is merely one sentence in length. Furthermore, this opinion is not accompanied by citation to clinical findings during or thereafter.  It is therefore afforded no probative value.  See 38 C.F.R § 4.1; Prejean; Neives- Rodriguez; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). See also Stefl v. Nicholson, 21 Vet. App. 23 (2007), (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Thoracic scoliosis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that a thoracic spine disability is related to service or service-connected disability.  The Veteran's service treatment reports and the post-service medical records have been discussed.  A chronic condition is not shown during service, or for many years after separation from service.  While the Board finds the Veteran's testimony to be credible, the weight of the evidence demonstrates that the Veteran does not currently have a thoracic spine disability that is qualified for VA disability compensation benefits.  The evidence shows that the Veteran has a congenital defect, scoliosis of the thoracic spine, which, by regulatory definition, is not a disability.  38 C.F.R. §§ 3.303 (c), 4.9; see VAOPGCPREC 82-90.  The service and VA treatment records, along with the examination and opinions noted above, establish that the Veteran has been diagnosed with the congenital defect of thoracic spine scoliosis not requiring treatment.  While the Veteran has been diagnosed with scoliosis of the thoracic spine, the weight of the evidence demonstrates this congenital defect was not subjected to a superimposed disease or injury during service that created additional disability, and the preexisting congenital scoliosis was not permanently increased in severity beyond the natural progression (aggravated) during service or as a result of service-connected disability as required for service connection for a congenital defect.  Id.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding of service connection for scoliosis of the thoracic spine, and the appeal must be denied.  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


                                Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by letter sent to the Veteran in July 2007.  The claim was last adjudicated in April 2016. 
      
Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  The Board finds that the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available VA and private medical records are in the claims file and were reviewed by the RO and the Board in connection with his claim.  The appellant has not identified any other outstanding records that are pertinent to the issue currently on appeal.

In addition, the Board finds that the VA medical opinion obtained in March 2016 is adequate with regard to the issue on appeal, as the opinion was predicated on a full reading of the service treatment records and the VA medical records contained in the Veteran's claims file.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The physician considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

Further, the Board is aware that this appeal was most recently remanded by the Board in February 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the Agency of Original (AOJ) take all reasonable steps to schedule the Veteran to obtain an addendum medical opinion from the same examiner who conducted the 2014 examination, as to whether any current thoracic spine disability constitutes a congenital disability or a congenital disease, and further, whether the claimed disability was aggravated by the Veteran's service.

Here, as noted, a VA medical opinion was obtained in March of 2016, which follows the particular instructions included in the Board's prior remand for further development.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369  (Fed. Cir. 2004).


ORDER

Service connection for thoracic spine disability is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


